Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This action is in reply to after-final response submitted 5-23-2022. Claims 21-40 are pending. Claims  1-20 have been cancelled. Claims 21, 23, 24, 28, 29, 31, 36, 37 and 39 have been amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3-16-2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant application is directed towards a method for auditing data, such as user's insurance status, loan status, and user's assets in insurance company by using information technologies. The data auditing method involves receiving a query request by a particular service provider server. A first encrypted query result is generated by the particular service provider server. The first encrypted query result is generated based on an irreversible encryption algorithm. The first encrypted query result is stored in a blockchain that is associated with the particular service provider server by the particular service provider server. An audit request is received from the proxy server by the particular service provider server. A second encrypted query result is generated by the particular service provider server. The second encrypted query result is generated based on the same irreversible encryption algorithm.

A rejection under 35 USC 101 rejection was pending in the previous rejection, and the examiner finds that the instant claims qualify as patent eligible subject matter per the 2019 Revised Patent Subject Matter Eligibility Guidance. The claims, though abstract, apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, the rejection under 35 USC 101 is withdrawn via this action. Furthermore, the art rejection was withdrawn because the prior art of record, either individually or in combination, did not teach each and every element of the claims.

Furthermore, the prior does not teach:
21. (Currently Amended) A computer-implemented method, comprising: receiving, by a service provider device of a plurality of service provider devices and from a proxy device, a query request initiated by a user;
determining, by the service provider device, a first encrypted query result based on the query request, wherein the first encrypted query result is an encrypted amount of a value previously offered to the user by the service provider device;
storing, by the service provider device, the first encrypted query result on a blockchain;
sending, by the service provider device to the proxy device, the first encrypted query result, wherein the proxy device obtains a total amount of values offered to the user by the plurality of service provider devices based on processing first encrypted query results corresponding to the plurality of service provider devices based on a secret sharing (SS) method;
transmitting, to the user, a response to the query request indicating the total amount of values;
receiving, by the service provider device and from the proxy device, an audit request initiated by the user;
determining, by the service provider device and based on the audit request, a second encrypted query result corresponding to the query request;
and transmitting, from the service provider device, the second encrypted query result to the proxy device, for the proxy device to generate a response to the audit request based on comparing the second encrypted query result and the first encrypted query result stored on the blockchain.

For this reason, claims 21, 29 and 37 are deemed to be allowable over the prior art of record and their respective dependent claims are allowed by dependency on an allowed claim, the dependent claims being further limiting to the independent claims, definite and fully enabled by the Specification.

It appears that the instant invention is beyond the skill of one of ordinary skill in the art. Accordingly the invention would NOT have been obvious because one of ordinary skill could not have been expected to achieve it, NOR would they have been able to predict the results, and as such, they would have had no capability of expecting success.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Prior art made of record that is considered pertinent to applicant's disclosure can be found on the attached PTO-892. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert R. Niquette whose telephone number is 571-270-3613. The examiner can normally be reached on Monday through Friday, 5:30 AM to 1:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alex Kalinowski, can be reached at 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT R NIQUETTE/
Primary Examiner, Art Unit 3691